DETAILED ACTION
This action is responsive to the amendment filed 03/17/2022. Claims 1--20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (US 8825972 B1), referred herein as Tsaur in view of Janakiraman (US 8396841 B1), referred herein as Janakiraman.
Regarding Claim 1, Tsaur teaches
A non-transitory computer accessible storage medium storing a plurality of instructions forming a data protection service executable in a cloud, where the plurality of 5instructions, when executed on one or more computer systems, cause the one or more computer systems to perform operations comprising: (Tsaur Abst: A system, method, and medium for performing incremental backups of a data set within a deduplication storage system. Col 10, lines 48-51: a computer readable storage medium may include any storage media accessible by a computer during use to provide instructions and/or data to the computer. Col. 10 line 66 – Col. 11 line 1: In various embodiments, one or more portions of the methods and mechanisms described herein may form part of a cloud computing environment.)
receiving a first data descriptor, and wherein the first data descriptor corresponds to a backup from the site,  and wherein the first data descriptor comprises a list of fingerprints to identify data blocks in the data set, and wherein the first data descriptor is partially-populated with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that 10have changed from a previous backup from the site; (Tsaur Col. 5, lines 12-16: Backup agent 120 may then compare the files on client 110 to a previously created backup. The previous backup may correspond to a full or partial backup. Based upon this comparison, new, deleted, and changed files, and or any other changes, may be identified. Abst: An extents catalog is created to fully describe the data set. References associated with the unchanged data items of the data set are retrieved from the extents catalog and then sent to a deduplication engine. Col. 5, lines 38-42: Media server 130 may also use a deduplication reference map to locate and retrieve one or more fingerprints corresponding to the requested data item. Media server 130 may only need to reference one extents catalog and one reference map as part of the restore operation.) (i.e. the combination of extents catalog and new reference map is the first data descriptor.)
obtaining a second data descriptor corresponding to the previous backup; and merging fingerprints from the second data descriptor into unpopulated locations in the first data descriptor to complete the first data descriptor.  (Tsaur Abst: References associated with the unchanged data items of the data set are retrieved from the extents catalog and then sent to a deduplication engine. The deduplication engine uses the references to retrieve fingerprints associated with the unchanged data items from a previous reference map. Then, the deduplication engine creates a new reference map for the incremental backup and stores the newly generated and retrieved fingerprints in the new reference map. Col. 7, lines 5-7: In FIG. 2d, extents catalog 240 is shown, and extents catalog 240 may be created as part of the first incremental backup associated with first delta catalog 230.) (i.e. the combination of extents catalog and the previous reference map is the second data descriptor.)
Tsaur does not teach 
receiving a first data descriptor from a site, wherein the site comprises a physical location at which a data center belonging to an organization is located,  wherein the first data descriptor is partially-populated at the site with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site. 
	However, Janakiraman teaches 
receiving a first data descriptor from a site, wherein the site comprises a physical location at which a data center belonging to an organization is located,  wherein the first data descriptor is partially-populated at the site with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site.(Janakiraman  abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Fingerprints are generated for data segments from individual clients at a first level, with a separate fingerprint index for each individual client. The fingerprints are compared to their respective fingerprint indexes, and if the fingerprints are unique, then their associated data segments may be deduplicated across data segments from a plurality of clients at a second level. Col. 1 lines 38-39: the first fingerprint may be generated at the first client or at a media server. Col. 2, lines 60-63: Media server 130 may manage backup storage devices 140 and 145, and media server 130 may maintain metadata associated with backup data received from clients 110 and 120. Col. 4, lines 13-16:Clients
110 and 120 are representative of any number of stationary or mobile computers such as servers, desktop PCs, laptops, handheld computers, smartphones, or other computing devices) (i.e. server receive fingerprint data descriptor from client site, client site can be servers for organization)
Tsaur and Janakiraman are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur and Janakiraman before him or her to modify the Tsaur’s system with Janakiraman’s   teaching. The motivation for doing so would be to have (Janakiraman Col. 1, lines 21-26, 28-29) improved methods and mechanisms for efficiently managing a deduplication storage system by storying duplicate data across different clients while maintaining data security and maximizing storage utilization in a multi-tenanted backup storage system.
Regarding Claim 4, Tsaur and Janakiraman teach
The non-transitory computer accessible storage medium as recited in claim 1 wherein the operations further comprise: restoring the backup in the cloud; and  30verifying the restored backup. (Tsaur Col. 10 line 66 – Col 11 line 1: In various embodiments, one or more portions of the methods and mechanisms described herein may form part of a cloud computing environment. Col. 4, lines 49-51: Client 110 may be a user computer that communicates with media server 130 to backup a data set or restore one or more data items from a previous backup. Col. 5, lines 44-50: The ability to restore data from a single catalog and one reference map may allow for an efficient restoration of data items to client 110. After retrieving the fingerprints from the reference map, media server 130 may then use the fingerprints to locate and retrieve the requested data item from backup storage devices 140 and/or 145 and return the requested data item to the user.) (i.e. retrieve the requested data from backup storage devices verifies the restored backup.)
Regarding Claim 15, Tsaur teaches
A method comprising: receiving a first data descriptor, and wherein the first data descriptor corresponds to a backup from the site,  and wherein the first data descriptor comprises a list of fingerprints to identify data blocks in the data set, and wherein the first data descriptor is partially-populated with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site;  (Tsaur Col. 5, lines 12-16: Backup agent 120 may then compare the files on client 110 to a previously created backup. The previous backup may correspond to a full or partial backup. Based upon this comparison, new, deleted, and changed files, and or any other changes, may be identified. Abst: An extents catalog is created to fully describe the data set. References associated with the unchanged data items of the data set are retrieved from the extents catalog and then sent to a deduplication engine. Col. 5, lines 38-42: Media server 130 may also use a deduplication reference map to locate and retrieve one or more fingerprints corresponding to the requested data item. Media server 130 may only need to reference one extents catalog and one reference map as part of the restore operation.) (i.e. the combination of extents catalog and new reference map is the first data descriptor.)
obtaining a second data descriptor corresponding to the previous backup; and merging fingerprints from the second data descriptor into unpopulated locations in the first data descriptor to complete the first data descriptor. (Tsaur Abst: References associated with the unchanged data items of the data set are retrieved from the extents catalog and then sent to a deduplication engine. The deduplication engine uses the references to retrieve fingerprints associated with the unchanged data items from a previous reference map. Then, the deduplication engine creates a new reference map for the incremental backup and stores the newly generated and retrieved fingerprints in the new reference map. Col. 7, lines 5-7: In FIG. 2d, extents catalog 240 is shown, and extents catalog 240 may be created as part of the first incremental backup associated with first delta catalog 230.) (i.e. the combination of extents catalog and the previous reference map is the second data descriptor.)
Tsaur does not teach 
receiving a first data descriptor from a site, wherein the site comprises a physical location at which a data center belonging to an organization is located,  wherein the first data descriptor is partially-populated at the site with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site. 
	However, Janakiraman teaches 
receiving a first data descriptor from a site, wherein the site comprises a physical location at which a data center belonging to an organization is located,  wherein the first data descriptor is partially-populated at the site with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site.(Janakiraman  abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Fingerprints are generated for data segments from individual clients at a first level, with a separate fingerprint index for each individual client. The fingerprints are compared to their respective fingerprint indexes, and if the fingerprints are unique, then their associated data segments may be deduplicated across data segments from a plurality of clients at a second level. Col. 1 lines 38-39: the first fingerprint may be generated at the first client or at a media server. Col. 2, lines 60-63: Media server 130 may manage backup storage devices 140 and 145, and media server 130 may maintain metadata associated with backup data received from clients 110 and 120. Col. 4, lines 13-16:Clients
110 and 120 are representative of any number of stationary or mobile computers such as servers, desktop PCs, laptops, handheld computers, smartphones, or other computing devices) (i.e. server receive fingerprint data descriptor from client site, client site can be servers for organization)
Tsaur and Janakiraman are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur and Janakiraman before him or her to modify the Tsaur’s system with Janakiraman’s   teaching. The motivation for doing so would be to have (Janakiraman Col. 1, lines 21-26, 28-29) improved methods and mechanisms for efficiently managing a deduplication storage system by storying duplicate data across different clients while maintaining data security and maximizing storage utilization in a multi-tenanted backup storage system.
Regarding Claim 17, Tsaur and Janakiraman teach
The method as recited in claim 15 further comprising: restoring the backup in a cloud; and  25verifying the restored backup.  (Tsaur Col. 10 line 66 – col. 11 line 5: In various embodiments, one or more portions of the methods and mechanisms described herein may form part of a cloud computing environment. In such embodiments, resources may be provided over the Internet as services according to one or more various models. Such models may include Infrastructure as a Service (IaaS), Platform as a Service (PaaS), and Software as a Service (SaaS). Col. 10 line 66 – Col 11 line 1: In various embodiments, one or more portions of the methods and mechanisms described herein may form part of a cloud computing environment. Col. 4, lines 49-51: Client 110 may be a user computer that communicates with media server 130 to backup a data set or restore one or more data items from a previous backup. Col. 5, lines 44-50: The ability to restore data from a single catalog and one reference map may allow for an efficient restoration of data items to client 110. After retrieving the fingerprints from the reference map, media server 130 may then use the fingerprints to locate and retrieve the requested data item from backup storage devices 140 and/or 145 and return the requested data item to the user.) (i.e. retrieve the requested data from backup storage devices verifies the restored backup.)
Regarding Claim 20, Tsaur teaches
One or more computer systems, each of the one or more computer systems comprising one or more processors, the one or more processors coupled to a non- 5transitory computer accessible storage medium storing a plurality of instructions which, when executed by the one or more processors, cause the one or more computer systems to perform operations comprising: (Tsaur Abst: A system, method, and medium for performing incremental backups of a data set within a deduplication storage system. Col 10, lines 48-51: a computer readable storage medium may include any storage media accessible by a computer during use to provide instructions and/or data to the computer. Col. 10 line 66 – Col. 11 line 1: In various embodiments, one or more portions of the methods and mechanisms described herein may form part of a cloud computing environment. Col. 5, lines 51-53: The media server and client of FIG. 1 may comprise various hardware and software components. The hardware components may include one or more processors)
receiving a first data descriptor, and wherein the first data descriptor corresponds to a backup from the site,  and wherein the first data descriptor comprises a list of fingerprints to identify data blocks in the data set, and wherein the first data descriptor is partially-populated with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site; (Tsaur Col. 5, lines 12-16: Backup agent 120 may then compare the files on client 110 to a previously created backup. The previous backup may correspond to a full or partial backup. Based upon this comparison, new, deleted, and changed files, and or any other changes, may be identified. Abst: An extents catalog is created to fully describe the data set. References associated with the unchanged data items of the data set are retrieved from the extents catalog and then sent to a deduplication engine. Col. 5, lines 38-42: Media server 130 may also use a deduplication reference map to locate and retrieve one or more fingerprints corresponding to the requested data item. Media server 130 may only need to reference one extents catalog and one reference map as part of the restore operation.) (i.e. the combination of extents catalog and new reference map is the first data descriptor.)
obtaining a second data descriptor corresponding to the previous backup; and merging fingerprints from the second data descriptor into unpopulated locations in the first data descriptor to complete the first data descriptor. (Tsaur Abst: References associated with the unchanged data items of the data set are retrieved from the extents catalog and then sent to a deduplication engine. The deduplication engine uses the references to retrieve fingerprints associated with the unchanged data items from a previous reference map. Then, the deduplication engine creates a new reference map for the incremental backup and stores the newly generated and retrieved fingerprints in the new reference map. Col. 7, lines 5-7: In FIG. 2d, extents catalog 240 is shown, and extents catalog 240 may be created as part of the first incremental backup associated with first delta catalog 230.) (i.e. the combination of extents catalog and the previous reference map is the second data descriptor.)
Tsaur does not teach 
receiving a first data descriptor from a site, wherein the site comprises a physical location at which a data center belonging to an organization is located,  wherein the first data descriptor is partially-populated at the site with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site. 
	However, Janakiraman teaches 
receiving a first data descriptor from a site, wherein the site comprises a physical location at which a data center belonging to an organization is located,  wherein the first data descriptor is partially-populated at the site with fingerprints identifying data blocks in corresponding backup data from the site for data blocks that have changed from a previous backup from the site.(Janakiraman  abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Fingerprints are generated for data segments from individual clients at a first level, with a separate fingerprint index for each individual client. The fingerprints are compared to their respective fingerprint indexes, and if the fingerprints are unique, then their associated data segments may be deduplicated across data segments from a plurality of clients at a second level. Col. 1 lines 38-39: the first fingerprint may be generated at the first client or at a media server. Col. 2, lines 60-63: Media server 130 may manage backup storage devices 140 and 145, and media server 130 may maintain metadata associated with backup data received from clients 110 and 120. Col. 4, lines 13-16:Clients
110 and 120 are representative of any number of stationary or mobile computers such as servers, desktop PCs, laptops, handheld computers, smartphones, or other computing devices) (i.e. server receive fingerprint data descriptor from client site, client site can be servers for organization)
Tsaur and Janakiraman are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur and Janakiraman before him or her to modify the Tsaur’s system with Janakiraman’s   teaching. The motivation for doing so would be to have (Janakiraman Col. 1, lines 21-26, 28-29) improved methods and mechanisms for efficiently managing a deduplication storage system by storying duplicate data across different clients while maintaining data security and maximizing storage utilization in a multi-tenanted backup storage system.
Claim(s) 2, 5, 10-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (US 8825972 B1) , referred herein as Tsaur (US 8825972 B1) in view of Janakiraman (US 8396841 B1), referred herein as Janakiraman, further in view of KARUMBUNATHAN et al. (US 20200159421 A1), referred herein as KARUMBUNATHAN.  
Regarding Claim 2, Tsaur and Janakiraman teach
The non-transitory computer accessible storage medium as recited in claim 1 wherein the receiving the first data descriptor comprises: receiving an identifier for the first data descriptor, the identifier identifying the first data descriptor that hosts the data protection service; and  20getting the first data descriptor from.  (Tsaur Col. 3 lines 21-2: Media server 130 may manage backup storage devices 140 and 145, and media server 130 may maintain metadata associated with the backup of a data set. Col. 3 lines 24-25: Media server 130 may create and store one or more catalogs 150. Col. 8, lines 33-41:In various embodiments, the backup application may send the LBA and size as part of the backup operation, and these values may be stored in (or in association with) deduplication reference map 410. Deduplication engine 440 may create fingerprints for the received data items, and the fingerprints may be stored in a table or map such as reference map 410. Alternatively, ID's of the fingerprints may be stored in deduplication reference map 410. Col. 5, lines 38-42: Media server 130 may also use a deduplication reference map to locate and retrieve one or more fingerprints corresponding to the requested data item. Media server 130 may only need to reference one extents catalog and one reference map as part of the restore operation) (i.e. the ID is the identifier.)
Tsaur-Janakiraman does not teach an object storage of a cloud and the object storage.  Even though,  Tsaur-Janakiraman teaches cloud computing environment (Tsaur Col. 10 line 66 – Col. 11 line 1: In various embodiments, one or more portions of the methods and mechanisms described herein may form part of a cloud computing environment.)
However, KARUMBUNATHAN teaches an object storage of a cloud and the object storage. (KARUMBUNATHAN [0119] Storage systems in accordance with some embodiments of the present disclosure may utilize object storage, where data is managed as objects. Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels. [0141] all data that is stored by the cloud-based storage system 318 may be stored in the cloud-based object storage 348. [0257] The example method depicted in FIG. 7 also includes retrieving (706), from object storage of the cloud-based storage system.)
Tsaur, Janakiraman and KARUMBUNATHAN are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman and KARUMBUNATHAN before him or her to modify the Tsaur-Janakiraman’s backup system with KARUMBUNATHAN’s teaching. The motivation for doing so would be (KARUMBUNATHAN[0139]) that the cloud-based object storage may be incorporated into the cloud-based storage system to increase the durability of the cloud-based storage system.
Regarding Claim 5, Tsaur, Janakiraman and Janakiraman teach
The non-transitory computer accessible storage medium as recited in claim 4.
Tsaur-Janakiraman does not teach  the backup corresponds to a first virtual machine from the site, and wherein restoring the backup comprises establishing a second virtual machine in the cloud and restoring the 5backup to a block storage provided to the second virtual machine.  
However, KARUMBUNATHAN teaches the backup corresponds to a first virtual machine from the site, and wherein restoring the backup comprises establishing a second virtual machine in the cloud and restoring the 5backup to a block storage provided to the second virtual machine. (KARUMBUNATHAN Abst: a quantity of virtual instances to receive data restored from a cloud-based storage layer of the cloud-based storage system. [0065] In one embodiment, two storage controllers (e.g., 125a and 125b) provide storage services, such as a SCS) block storage array, a file server, an object server, a database or data analytics service, etc. [0128] The cloud-based storage system 318 depicted in FIG. 3C includes two cloud computing instances 320, 322 that each are used to support the execution of a storage controller application 324, 326. The cloud computing instances 320, 322 may be embodied, for example, as instances of cloud computing resources (e.g., virtual machines) that may be provided by the cloud computing environment 316 to support the execution of software applications such as the storage controller application 324, 326.)
Tsaur, Janakiraman and KARUMBUNATHAN are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman and KARUMBUNATHAN before him or her to modify the Tsaur-Janakiraman’s backup system with KARUMBUNATHAN’s teaching. The motivation for doing so would be that (KARUMBUNATHAN [0115]) virtualized environments can include virtual machines that are created to emulate an actual computer, virtualized desktop environments that separate a logical desktop from a physical machine, virtualized file systems that allow uniform access to different types of concrete file systems, and many others.
Regarding Claim 10, Tsaur and Janakiraman teach
The non-transitory computer accessible storage medium as recited in claim 4 
Tsaur-Janakiraman does not teach  wherein the operations further comprise: scanning the restored backup for one or more security risks.  
However, KARUMBUNATHAN teaches wherein the operations further comprise: scanning the restored backup for one or more security risks. (KARUMBUNATHAN  [0153] the storage system may include software resources 314 that can scan each backup to identify the presences of malware (or a virus, or some other undesirable.)
Tsaur, Janakiraman and KARUMBUNATHAN are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman and KARUMBUNATHAN before him or her to modify the Tsaur-Janakiraman’s backup system with KARUMBUNATHAN’s teaching. The motivation for doing so would be that (KARUMBUNATHAN [0153]) the storage systems described above may be configured to examine each backup to avoid restoring the storage system to an undesirable state.
Regarding Claim 11, Tsaur, Janakiraman and KARUMBUNATHAN teach
The non-transitory computer accessible storage medium as recited in claim 10 wherein scanning the restored backup comprises scanning the backup for viruses. (KARUMBUNATHAN  [0153] the storage system may include software resources 314 that can scan each backup to identify the presences of malware (or a virus, or some other undesirable.)
Regarding Claim 12, Tsaur, Janakiraman and KARUMBUNATHAN teach
The non-transitory computer accessible storage medium as recited in claim 10 30wherein scanning the restored backup comprises scanning the backup for malware. (KARUMBUNATHAN  [0153] the storage system may include software resources 314 that can scan each backup to identify the presences of malware (or a virus, or some other undesirable.) 
Regarding Claim 13, Tsaur, Janakiraman and KARUMBUNATHAN teach
The non-transitory computer accessible storage medium as recited in claim 10 wherein scanning the restored backup comprises scanning the backup for ransomware. (KARUMBUNATHAN  [0153] the storage system may include software resources 314 that can scan each backup to identify the presences of malware (or a virus, or some other undesirable. [0154] Likewise, the presence of ransomware may be inferred.) 
Regarding Claim 18, Tsaur and Janakiraman teach
The method as recited in claim 17  
Tsaur-Janakiraman does not teach  further comprising: scanning the restored backup for one or more security risks.  
However, KARUMBUNATHAN teaches further comprising: scanning the restored backup for one or more security risks. (KARUMBUNATHAN  [0153] the storage system may include software resources 314 that can scan each backup to identify the presences of malware (or a virus, or some other undesirable.)
Tsaur, Janakiraman and KARUMBUNATHAN are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman and KARUMBUNATHAN before him or her to modify the Tsaur-Janakiraman’s backup system with KARUMBUNATHAN’s teaching. The motivation for doing so would be that (KARUMBUNATHAN [0153]) the storage systems described above may be configured to examine each backup to avoid restoring the storage system to an undesirable state.
Claim(s) 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (US 8825972 B1) , referred herein as Tsaur in view of Janakiraman (US 8396841 B1), referred herein as Janakiraman, further in view of KARUMBUNATHAN et al. (US 20200159421 A1), referred herein as KARUMBUNATHAN, further in view of Killamsetti et al. (US 8904120 B1 ), referred herein as Killamsetti. 
Regarding Claim 3, Tsaur, Janakiraman and KARUMBUNATHAN teach
The non-transitory computer accessible storage medium as recited in claim 2 wherein the operations further comprise putting the completed first data descriptor (Tsaur Col 3, lines 38-39: Media server 130 may identify each of the catalogs. Col. 9, lines 4-11:As shown in FIG. 4, fingerprints 2 and 3 for LBA's 10 and 20 of deduplication reference map 410 may be copied to deduplication reference map 420. Fingerprint 2 may be stored with the entry for LBA 20, and fingerprint 3 may be stored with the entry for LBA 30. In other embodiments, references or pointers to fingerprints 2 and 3 of deduplication reference map 410 may be stored in deduplication reference map 420.) in the object storage using the identifier, that is partially-populated 25in the object storage.  (KARUMBUNATHAN [0119] Storage systems in accordance with some embodiments of the present disclosure may utilize object storage, where data is managed as objects. Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels.)
	Tsaur-Janakiraman-KARUMBUNATHAN does not teach overwriting the first data descriptor.
	However, Killamsetti teaches overwriting the first data descriptor (Killamsetti Col. 1, line 63 – Col. 2 line 9: De-duplication involves the fingerprints datastore having some fingerprint entries that are stale. A stale fingerprint entry is an entry that has a fingerprint that corresponds to a data block that has been deleted (freed) or overwritten, for example, during a de-duplication operation. The stale entries do not contribute to any space savings and add significant overhead in subsequent operations on the fingerprints datastore. These stale entries can be removed, for example, using a verify operation. Current implementations of a verify operation include two stages. In stage one, the fingerprints datastore is first sorted in order by <file identifier, block offset in a file, time stamp>, to check whether a fingerprint entry is stale or not for each entry. The fingerprints datastore is then overwritten with only the stale-free entries.)
	Tsaur-Janakiraman-KARUMBUNATHAN and Killamsetti are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman KARUMBUNATHAN and Killamsetti before him or her to modify the Tsaur- Janakiraman- KARUMBUNATHAN’s system with Killamsetti’s teaching. The motivation for doing so would be that (Killamsetti Col. 2, lines 20-22) de-duplication operations and verify operations should work from a consistent copy of the FPDS.) (FPDS is fingerprints datastore.) to improve data accuracy.
Regarding Claim 16, Tsaur and Janakiraman teach
The method as recited in claim 15 further comprising putting the completed first data 20descriptor (Tsaur Col 3, lines 38-39: Media server 130 may identify each of the catalogs. Col. 9, lines 4-11:As shown in FIG. 4, fingerprints 2 and 3 for LBA's 10 and 20 of deduplication reference map 410 may be copied to deduplication reference map 420. Fingerprint 2 may be stored with the entry for LBA 20, and fingerprint 3 may be stored with the entry for LBA 30. In other embodiments, references or pointers to fingerprints 2 and 3 of deduplication reference map 410 may be stored in deduplication reference map 420.) 
	Tsaur-Janakiraman does not teach in the object storage using the identifier, that is partially-populated 25in the object storage.
However, KARUMBUNATHAN teaches in the object storage using the identifier, that is partially-populated 25in the object storage. (KARUMBUNATHAN [0119] Storage systems in accordance with some embodiments of the present disclosure may utilize object storage, where data is managed as objects. Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels.)
	Tsaur- Janakiraman-KARUMBUNATHAN does not teach overwriting the first data descriptor.
	However, Killamsetti teaches overwriting the first data descriptor (Killamsetti Col. 1, line 63 – Col. 2 line 9: De-duplication involves the fingerprints datastore having some fingerprint entries that are stale. A stale fingerprint entry is an entry that has a fingerprint that corresponds to a data block that has been deleted (freed) or overwritten, for example, during a de-duplication operation. The stale entries do not contribute to any space savings and add significant overhead in subsequent operations on the fingerprints datastore. These stale entries can be removed, for example, using a verify operation. Current implementations of a verify operation include two stages. In stage one, the fingerprints datastore is first sorted in order by <file identifier, block offset in a file, time stamp>, to check whether a fingerprint entry is stale or not for each entry. The fingerprints datastore is then overwritten with only the stale-free entries.)
Tsaur, Janakiraman, KARUMBUNATHAN, and Killamsetti are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman, KARUMBUNATHAN, and Killamsetti before him or her to modify the Tsaur- Janakiraman’s system with KARUMBUNATHAN’s and Killamsetti’s teaching. The motivation for doing so would be that (KARUMBUNATHAN[0139]) the cloud-based object storage may be incorporated into the cloud-based storage system to increase the durability of the cloud-based storage system, and that (Killamsetti Col. 2, lines 20-22)  de-duplication operations and verify operations should work from a consistent copy of the FPDS.) (FPDS is fingerprints datastore.)
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (US 8825972 B1) , referred herein as Tsaur in view of Janakiraman (US 8396841 B1), referred herein as Janakiraman, further in view of KARUMBUNATHAN et al. (US 20200159421 A1), referred herein as KARUMBUNATHAN, as applied to Claim 5 above, further in view of Burgin et al. (US 10713072 B1 ), referred herein as Burgin.
Regarding Claim 6, Tsaur, Janakiraman and KARUMBUNATHAN teach
The non-transitory computer accessible storage medium as recited in claim 5 wherein establishing the second virtual machine comprises of the second virtual machine. (KARUMBUNATHAN [0129] Readers will appreciate that because there are two cloud computing instances 320, 322 that each include the storage controller application 324, 326, in some embodiments one cloud computing instance 320 may operate as the primary controller as described above while the other cloud computing instance 322 may operate as the secondary controller as described above. In such an example, in order to save costs, the cloud computing instance 320 that operates as the primary controller may be deployed on a relatively high-performance and relatively expensive cloud computing instance while the cloud computing instance 322 that operates as the secondary controller may be deployed on a relatively low-performance and relatively inexpensive cloud computing instance.)
	Tsaur-Janakiraman-KARUMBUNATHAN does not teach successfully bidding for a spot instance
.	However, Burgin teaches successfully bidding for a spot instance (Burgin Col. 6, lines 17-22:Instances from any of the spot instance pools 141 can be purchased for a guaranteed maximum price that is specified (the “bid price”). If the bid price equals or exceeds the current spot price for a desired instance, the instance is activated and assigned for exclusive use by the customer.) 
Tsaur, Janakiraman, KARUMBUNATHAN, and Burgin are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman, KARUMBUNATHAN, and Burgin before him or her to modify the Tsaur-Janakiraman- KARUMBUNATHAN’s system with and Burgin’s teaching. The motivation for doing so would be that (Burgin Col. 1, lines 27-31)The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers.
Regarding Claim 7, Tsaur, Janakiraman and KARUMBUNATHAN teach
The non-transitory computer accessible storage medium as recited in claim 5 wherein establishing the second virtual machine comprises of the second virtual machine. (KARUMBUNATHAN [0129] Readers will appreciate that because there are two cloud computing instances 320, 322 that each include the storage controller application 324, 326, in some embodiments one cloud computing instance 320 may operate as the primary controller as described above while the other cloud computing instance 322 may operate as the secondary controller as described above. In such an example, in order to save costs, the cloud computing instance 320 that operates as the primary controller may be deployed on a relatively high-performance and relatively expensive cloud computing instance while the cloud computing instance 322 that operates as the secondary controller may be deployed on a relatively low-performance and relatively inexpensive cloud computing instance.)
	Tsaur-Janakiraman-KARUMBUNATHAN does not teach unsuccessfully bidding for a spot instance and establishing an on-demand instance
.	However, Burgin teaches unsuccessfully bidding for a spot instance and establishing an on-demand instance(Burgin Col. 6, lines 17-22: Instances from any of the spot instance pools 141 can be purchased for a guaranteed maximum price that is specified (the “bid price”). If the bid price equals or exceeds the current spot price for a desired instance, the instance is activated and assigned for exclusive use by the customer. Col 7 line 67-col. 8 line 2: an instance of a particular type may be available at one price as an on-demand instance and at a different price as a spot instance. Col. 8, lines 59-65: a customer can request the launch of a mix of reserved, on-demand and spot instances by (1) specifying the minimum capacity required for steady state operations on reserved or on-demand instances, and (2) an hourly budget to request spot instances in order to accelerate the workload during off-peak hours or to optimize costs for limited budget workloads.)
Tsaur, Janakiraman, KARUMBUNATHAN, and Burgin are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman, KARUMBUNATHAN, and Burgin before him or her to modify the Tsaur- Janakiraman- KARUMBUNATHAN’s system with and Burgin’s teaching. The motivation for doing so would be that (Burgin Col. 1, lines 27-31)The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur (US 8825972 B1) , referred herein as Tsaur in view of Janakiraman (US 8396841 B1), referred herein as Janakiraman, further in view of ZHOU et al. (CN 103279568 A), referred herein as ZHOU.  
Regarding Claim 8, Tsaur and Janakiraman teaches
The non-transitory computer accessible storage medium as recited in claim 4 
Tsaur- Janakiraman does not teach wherein the operations further comprise generating a file listing from the restored backup.  Even though Tsaur teaches backup metadata stored (Tsaur Col. 6, line 12-17: In one embodiment, full catalog 210 may be created by a media server to track the data items of the data set backed up and stored in a backup storage device. Full catalog 210 may be stored in the physical memory of the media server or in a storage device connected to the media server.)
However, ZHOU teaches wherein the operations further comprise generating a file listing from the restored backup.  (ZHOU Abst: distribution of metadata using a dynamic distribution policy of the distributed file system [0001] This invention relates to a distributed file system, metadata management technique field, especially referring to a metadata management system and method.[0009] said metadata backup module is used for backup to directory object related to the metadata, the metadata corresponding to backup in the other node metadata trunking)
Tsaur, Janakiraman and ZHOU are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman and ZHOU before him or her to modify the Tsau-Janakiraman’s system with and ZHOU’s teaching. The motivation for doing so would be (ZHOU Abst) high availability, high expandability of memory capacity and access performance.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur  (US 8825972 B1) , referred herein as Tsaur in view of Janakiraman (US 8396841 B1), referred herein as Janakiraman, further in view of ZHOU et al. (CN 103279568 A), referred herein as ZHOU as applied to Claim 8 above, further in view of  KARUMBUNATHAN et al. (US 20200159421 A1), referred herein as KARUMBUNATHAN.  
Regarding Claim 9, Tsaur, Janakiraman and ZHOU teach
The non-transitory computer accessible storage medium as recited in claim 8 wherein 20the operations further comprise putting the file listing. (ZHOU Abst: distribution of metadata using a dynamic distribution policy of the distributed file system)
	Tsaur-Janakiraman-ZHOU does not teach in an object storage
	However, KARUMBUNATHAN teaches store backup metadata in an object storage (KARUMBUNATHAN [0119] Storage systems in accordance with some embodiments of the present disclosure may utilize object storage, where data is managed as objects. Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels.)
Tsaur, Janakiraman, ZHOU, and KARUMBUNATHAN are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman, ZHOU, and KARUMBUNATHAN before him or her to modify the Tsau-Janakiraman-ZHOU’s system with and KARUMBUNATHAN ‘s teaching. The motivation for doing so would be that (KARUMBUNATHAN[0139]) the cloud-based object storage may be incorporated into the cloud-based storage system to increase the durability of the cloud-based storage system.
Claim(s) 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur  (US 8825972 B1) , referred herein as Tsaur in view of Janakiraman (US 8396841 B1), referred herein as Janakiraman, further in view of KARUMBUNATHAN et al. (US 20200159421 A1), referred herein as KARUMBUNATHAN, as applied to Claim 10 above, further in view of Long et al. (US 20170262185 A1), referred herein as Long. 
Regarding Claim 14, Tsaur, Janakiraman and KARUMBUNATHAN teach
The non-transitory computer accessible storage medium as recited in claim 10 wherein scanning the restored backup (KARUMBUNATHAN [0153] the storage system may include software resources 314 that can scan each backup to identify the presences of malware (or a virus, or some other undesirable)
Tsaur-Janakiraman-KARUMBUNATHAN does not teach comprises scanning the backup for personally identifiable information.
However, Long teaches comprises scanning the backup for personally identifiable information.
(Long [0071] B. Content identification subsystem. The classifier 230 also preferably extracts content from data objects and/or data streams.[0076] C. Importance quantification subsystem. A classifier 230 may determine importance in various ways, including but not limited to: [0079] By positive or negative pattern match on content (keywords, search expressions, personally identifiable information))
	Tsaur, Janakiraman, KARUMBUNATHAN, and Long are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman, KARUMBUNATHAN, and Long before him or her to modify the Tsaur-Janakiraman-KARUMBUNATHAN’s system with and Long’s teaching. The motivation for doing so would be that (Long [0008]) a sensitive data class that may be at risk and must be protected.
	Regarding Claim 19, Tsaur and Janakiraman teach
The method as recited in claim 17 
	Tsaur-Janakiraman does not teach further comprising:  90scanning the restored backup.
However, KARUMBUNATHAN teaches further comprising:  90scanning the restored backup. (KARUMBUNATHAN [0153] the storage system may include software resources 314 that can scan each backup to identify the presences of malware (or a virus, or some other undesirable)
Tsaur- Janakiraman-KARUMBUNATHAN does not teach for personally identifiable information.
However, Long teaches scanning stored backup for personally identifiable information.
(Long [0071] B. Content identification subsystem. The classifier 230 also preferably extracts content from data objects and/or data streams.[0076] C. Importance quantification subsystem. A classifier 230 may determine importance in various ways, including but not limited to: [0079] By positive or negative pattern match on content (keywords, search expressions, personally identifiable information))
Tsaur, Janakiraman, KARUMBUNATHAN, and Long are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsaur, Janakiraman, KARUMBUNATHAN, and Long before him or her to modify the Tsaur-Janakiraman’s system with KARUMBUNATHAN’s and Long’s teaching. The motivation for doing so would be that (KARUMBUNATHAN [0153]) the storage systems described above may be configured to examine each backup to avoid restoring the storage system to an undesirable state, and that (Long [0008]) a sensitive data class that may be at risk and must be protected.
Response to Arguments
On page 9, the Applicant argues:
The Office Action cites Tsaur as anticipating claim 1, noting that Tsaur describes creating an extents catalog to fully describe the data set, and a deduplication reference map to locate fingerprints. However, the backup agent at the site does not generate fingerprints, nor does it provide the extents catalog nor the deduplication reference map. Rather, the deduplication engine generates the fingerprints for the changed data (see Fig. 4) and the backup engine/deduplication engine creates a new deduplication reference map and extents catalog. The backup agent merely compares the files being backed up to previous versions and provides the change files to the media server. Thus, Tsaur fails to teach or suggest the above highlighted features. Claims 15 and 20 recite combinations of features including features similar to those above, and thus are also not anticipated by Tsaur. Furthermore, Tsaur in view of the other cited art does not appear to teach or suggest the above highlighted features. See, e.g., Tsaur col. 2, lines 8-19; col. 6, lines 13- 15 (extents catalog created by media server); col. 6, lines 36-39; etc. 
For at least all of the above stated reasons, Applicant submits that claims 1, 15, and 20 are patentable over the cited art.

Applicant’s arguments with respect to claim(s) 1, 15, 20 have been considered but are moot because the new ground of rejection does not rely on prior rejection for teaching the amended limitation or matter specifically challenged in the argument. Please see the instant rejections of claims 1, 15 and 20 for more details. Regarding the dependent claims and their dependency on the independent claims, the Examiner notes the instant rejection of the independent claims and the dependent claims above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183